Title: From Thomas Jefferson to Anne Cary Randolph, 8 December 1806
From: Jefferson, Thomas
To: Randolph, Anne Cary


                        
                            My dearest Anne
                            
                            Washington Dec. 8. 06.
                        
                        I owe you the acknolegement of your letter of Nov. 15. and I shall hope this evening to recieve one from some
                            one of the family informing us all are well. here we are suffering under a very severe spell of cold weather—the
                            thermometer was at 25. this morning and we have had two inches of snow. I hope Davy got safely home with his plants,
                            fowls, & other charges. I consigned to you some roots of Peruvian grass to be taken care of for me till I come home.
                            Davy must have made a bad hand of his journey, as he left this on a Saturday & from your papa’s account could not have
                            reached Edgehill till the Sunday sennight following, making it a journey of 9. days instead of 5. all are well here, except my crippled hand from which I had the whole nail of the middle
                            finger torn off by accident. it is now nearly healed up. kiss your mama for me & all the little ones, & accept
                            for yourself my affectionate Adieux.
                        
                            Th: Jefferson
                            
                        
                    